Gerald W. Scatena
for Respondent~Appellant

. LAW H$WR_,€§RY
NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

NO. 304ll

lN THE lNTERMEDlATE COURT OF APPEALS

OF THE STATE OF HAWAYI

  

In the Matter of the Guardianship of the Person 0

§§ =L xiv 2§ wave max

APPEAL FROM THE FAMlLY COURT OF THE THIRD ClRCUfB
(FC-G NO. 09-l-0024K)

ORDER DENYING RESPONDENT-APPELLANT lAN NAROD'S
AUGUST 5,

2010 HRAP RULE 40 MOTlON TO RECONSIDER
JULY 26, 2010 ORDER DlSMISSlNG APPEAL FOR LACK OF JURISDlCTlON
(By: Fujise, Presiding Judge,

Reifurth and Ginoza, JJ.)
Upon review of (1) the July 26, 2010 order dismissing
appellate court case number 30411 for lack of jurisdiction,

(2) Respondent-Appellant lan Narod's (Appellant Ian Narod)
August 5, 2010

(filed ex officio on August 3,

2010) motion to
reconsider the July 26, 2010 dismissal order pursuant of Rule 40

of the Hawafi Rules of Appellate Procedure (HRAP), and (3) the
record,

it appears that this court did not overlook or

misapprehend any points of law or fact when this court entered
the July 26, 2010 dismissal order.
Narod's August 5,

July 26,

Therefore, Appellant lan
2010 HRAP Rule 40 motion to reconsider the

2010 dismissal order lacks merit. Accordingly,
IT 18 HEREBY ORDERED that Appellant Ian Narod's

August 5, 2010 HRAP Rule 40 motion to reconsider the July 26,
2010 dismissal order is denied.

DATED: Honolulu, HawaFi, August 12, 2010.

é: 2 ¢‘ g '\
Presiding Jud 

JQCw/\x/v\u m 

Associate Judge

On the motion:

Li,:..u./c`

Associate Jud

HHmNM

/